NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                In the Matter of:

   $690.00 IN U.S. CURRENCY, AS DESCRIBED IN THE ATTACHED
                       PROPERTY APPENDIX.

                    _________________________________

                  STATE OF ARIZONA, Plaintiff/Appellee,

                                        v.

                   JOHN PARSONS, Defendant/Appellant.

                             No. 1 CA-CV 13-0688
                              FILED 11-06-2014


           Appeal from the Superior Court in Maricopa County
                          No. CV2013-092825
                The Honorable David King Udall, Judge

                                  AFFIRMED


                                   COUNSEL

Mesa City Prosecutor’s Office, Mesa
By Roy E. Horton
Counsel for Plaintiff/Appellee

John James Parsons, Buckeye
Defendant/Appellant
                            STATE v. PARSONS
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Donn Kessler joined.


C A T T A N I, Judge:

¶1           John James Parsons appeals the superior court’s order
dismissing his claim in this civil forfeiture action. Parsons argues that the
court erred by denying his ownership claim to cash seized during a traffic
stop and by allowing the State to move forward with civil forfeiture
proceedings. For reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             In late 2012, a Mesa police officer stopped Parsons’s vehicle
after observing him commit several moving violations. During the stop,
Parsons informed the officer that he had both methamphetamine and
heroin in the vehicle. In a post-Miranda1 interview, Parsons admitted to
selling drugs and to making “an approximate 30% profit on drug sales.”
Based on this information, the State seized $609 in cash found in Parsons’s
wallet at the time of his arrest.

¶3              In April 2013, the State filed a notice of pending forfeiture of
the $609 and served Parsons with a copy of the notice. Parsons thereafter
filed his first claim (“Claim 1”) which alleged:

       I am claiming $609.00 that was taken unlawfully and is in
       possession of Mesa Police Department[.] I am including
       UCC-1 Financing Statement and Addendum which also gives
       me first lien on all assesets [sic] of John James Parsons, John J
       Parsons, and John Parsons Legal Fiction—Ens Legis/LCC

Parsons requested notarization services through Inmate Legal Services
more than a week before filing, but such services were not made available
and the document was not notarized.



1      Miranda v. Arizona, 384 U.S. 436 (1966).



                                       2
                            STATE v. PARSONS
                            Decision of the Court

¶4            The State moved to strike Claim 1 based on Parsons’s failure
to specify his ownership interest in the seized property and his failure to
sign under penalty of perjury as required by Arizona Revised Statutes
(“A.R.S.”) § 13-4311(E).2 In response, Parsons moved to dismiss the State’s
motion, making several arguments alluding to his status as a sovereign
citizen, including his “intent to peacefully and lawfully exist free of all
statutory obligations . . . [and that] all property held by [him] is held under
a claim of right.”3

¶5            The superior court denied the State’s motion to strike, finding
that Parsons had made appropriate efforts while incarcerated to attempt to
verify the claim. The court ordered that Parsons be given three weeks to
amend his claim to be “substantively and technically compliant” with
statutory claim requirements under A.R.S. § 13-4311(E). The court
expressly required that Parsons verify the claim, and the court enumerated
the statutory requirements, including the need for a description of the
nature and extent of Parsons’s alleged interest in the money, as well as how
he obtained it. The court warned Parsons that his claim “shall be struck” if
he did not comply with the statute.

¶6             Parsons filed a second claim (“Claim 2”) in which he referred
to himself as “owner and secure party/first lien holder” of the seized
money, but provided no new information regarding how the property was
acquired. In lieu of substantive facts, Parsons included a form asserting
generally that his interest in the $609 was exempt from forfeiture. In
detailing the nature and extent of his property interest, Parsons stated that
“the money was taken from John Parsons and I am the secure party and
first lien holder.” Parsons further asserted that he acquired this interest in
August 2012, the circumstances of which being that he is “first lien holder
and secure party.” In the facts section of the exemption claim—to explain
why his interest was not subject to forfeiture—Parsons included only the
following: “Amount under statutory amount §13-3401. SEC UCC-1
Financing Statement and Addendum.” Parsons attached a UCC-1
Financing Statement and Addendum (“Financing Statement”) to Claim 2,
but the Financing Statement simply listed “John James Parsons” and “John

2     Absent material revisions after the relevant date, we cite a statute’s
current version.

3      The court acknowledged that, although Parsons did not formally file
this motion with the Clerk, the State had received a copy and had indicated
it would not be filing a response. The superior court then accepted and filed
the motion.


                                      3
                            STATE v. PARSONS
                            Decision of the Court

J. Parsons” as debtors to the secured party “John James Parsons.” Parsons
included no further information to support his claim.

¶7            In response to Claim 2, the State again moved to strike,
arguing that the claim failed to comply with the statutory directive
requiring a description of the nature and extent of the alleged interest in the
money, as well as how it was obtained. Parsons again moved to dismiss
the State’s motion, maintaining his argument that the Financing Statement
adequately established his property interest in the seized money.

¶8            The superior court granted the State’s motion, denied
Parsons’s motion to dismiss, and struck Parsons’s claim. Parsons then filed
a notice of appeal from the order striking his claim. The superior court
thereafter issued an order of forfeiture, finding that no legally sufficient
claims to the $609 had been filed and forfeiting the money in light of
probable cause to believe it had been acquired or used for illegal drug sales.

¶9             Although Parsons appealed prior to the superior court’s
forfeiture order, we have jurisdiction under A.R.S. § 12-2101(A)(3). See State
ex rel. Goddard v. Ochoa, 224 Ariz. 214, 216, ¶ 6, 228 P.3d 950, 952 (App. 2010).

                                DISCUSSION

¶10            “Dismissal of a forfeiture claim for failure to comply with
procedural requirements is reviewed for abuse of discretion.” United States
v. $11,500.00 in U.S. Currency, 710 F.3d 1006, 1011 (9th Cir. 2013); see also
Dowling v. Stapley, 221 Ariz. 251, 266, ¶ 45, 211 P.3d 1235, 1250 (App. 2009)
(“A court’s decision to strike pleadings is reviewed for an abuse of
discretion.”). We accept the superior court’s factual findings unless clearly
erroneous. In re Twenty-Four Thousand Dollars ($24,000) in U.S. Currency,
217 Ariz. 199, 202, ¶ 12, 171 P.3d 1240, 1243 (App. 2007). Here, Parsons
alleges several grounds for appeal with respect to his self-proclaimed status
as a secured party creditor, in addition to what he argues is his
constitutional right to a jury trial.

¶11            To proceed with a claim in a civil forfeiture action, the
claimant must allege a valid and specific interest in the property. State ex
rel. Horne v. Campos, 226 Ariz. 424, 428, ¶ 14, 250 P.3d 201, 205 (App. 2011);
Ochoa, 224 Ariz. at 217, ¶ 9, 228 P.3d at 953. Under A.R.S. § 13-4311(E), an
owner or interest holder in property subject to forfeiture can assert an
interest in the property by filing a notarized claim that includes the
following information:




                                       4
                           STATE v. PARSONS
                           Decision of the Court

      1. The caption of the proceeding as set forth on the notice of
      pending forfeiture or complaint and the name of the claimant.

      2. The address at which the claimant will accept future
      mailings from the court or attorney for the state.

      3. The nature and extent of the claimant’s interest in the
      property.

      4.   The date, the identity of the transferor and the
      circumstances of the claimant’s acquisition of the interest in
      the property.

      5. The specific provisions of this chapter relied on in asserting
      that the property is not subject to forfeiture.

      6. All facts supporting each such assertion.

      7. Any additional facts supporting the claimant’s claim.

      8. The precise relief sought.

If a claimant does not provide the information required by § 13-4311(E), the
superior court may strike the claim; if, however, “a claimant, after filing a
claim that substantially complies with A.R.S. § 13-4311 and satisfies basic
substantive concerns, requests an opportunity to amend the claim, the court
should consider permitting the owner or interest holder to amend the claim
to correct technical inadequacies.” State v. Benson, 172 Ariz. 15, 20–21, 833
P.2d 32, 37–38 (App. 1991).

¶12            In its forfeiture notice, the State advised Parsons that “any
person claiming a lawful interest in any of the seized property” must
comply with A.R.S. § 13-4311(D), (E), and (F). Nevertheless, Parsons’s
Claim 1 failed to comply with the statute, both substantively and
technically. Parsons did not include information explaining his property
interest in the money taken from him at the time of his arrest. The superior
court, finding that Parsons had made an effort to comply with the statute
by requesting notary services, gave him an opportunity to amend his
deficient claim, but the court expressly warned Parsons that if his amended
claim failed to comply with the statute, it would be stricken. The court also
included a list of the statutory requirements.

¶13          Despite having this opportunity to amend, Parsons failed to
include any of the necessary information in his second claim. Claim 2 again



                                      5
                           STATE v. PARSONS
                           Decision of the Court

failed to describe Parsons’s interest in the $609 or when and how (apart
from drug sales) he acquired the money.

¶14            Parsons argues that the UCC-1 Financing Statement
sufficiently described his property interest in the seized money. But neither
the Financing Statement nor either of Parsons’s claims provided the
superior court with any information regarding how he obtained the money,
from where he obtained it, or why it was exempt from forfeiture. Because
Parsons gave the court no indication regarding how he obtained the money,
the superior court did not abuse its discretion by striking Parsons’s
noncompliant claim.

                              CONCLUSION

¶15           For the foregoing reasons, we affirm the superior court’s
order striking Parsons’s claim.




                                     :gsh




                                     6